                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-00565-PAB

MICHELLE WALLINGFORD,


       Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

       Defendant.


                                ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendant State Farm Mutual

Automobile Insurance Company’s Notice of Removal [Docket No. 1]. Defendant asserts

that this Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 1 at 1.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See Citizens

Concerned for Separation of Church & State v. City & Cty. of Denver , 628 F.2d 1289,

1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court may not

proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427 F.3d 1238,

1245 (10th Cir. 2005). Courts are well-advised to raise the issue of jurisdiction on their

own, regardless of parties’ apparent acquiescence. First, it is the Court’s duty to do so.

Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). Second,

regarding subject matter jurisdiction, “the consent of the parties is irrelevant, principles of

estoppel do not apply, and a party does not waive the requirement by failing to challenge
jurisdiction.” Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702

(1982) (citations omitted). Finally, delay in addressing the issue only compounds the

problem if, despite much time and expense having been dedicated to the case, a lack of

jurisdiction causes it to be dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No.

09-cv-00491-PAB-MJW, 2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendant asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Docket No. 1 at 1. Pursuant to that section, “district courts shall hav e

original jurisdiction of all civil actions where the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a). “For purposes of federal diversity jurisdiction, an

individual’s state citizenship is equivalent to domicile.” Smith v. Cummings, 445 F.3d

1254, 1259 (10th Cir. 2006). “To establish domicile in a particular state, a person must

be physically present in the state and intend to remain there.” Id. at 1260. The facts

presently alleged are insufficient to establish plaintiff’s citizenship.

       The Notice of Removal alleges that the parties “are citizens of different states.”

Docket No. 1 at 2, ¶ 7. However, defendant only states that plaintiff “is a resident of

Arapahoe County in the State of Colorado.” Id., ¶ 5. Additionally, the evidence upon

which defendant relies to establish plaintiff’s citizenship – namely, plaintiff’s state court

complaint, see Docket No. 1-1 – does not support defendant’s allegation that the parties

are citizens of different states. In her complaint, plaintiff does not allege that she is a



                                               2
citizen of Colorado. Instead, the complaint states that plaintiff is a “resident of Arapahoe

County, Colorado.” Docket No. 1-1 at 1, ¶ 1. Residency is not synonymous with

domicile, see Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989)

(“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one can reside in one

place but be domiciled in another.” (citations omitted)), and only the latter is

determinative of a party’s citizenship. See Whitelock v. Leatherman, 460 F.2d 507, 514

(10th Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’

for the purposes of establishing diversity.”).

       Because the allegations are presently insufficient to allow the Court to determine

the citizenship of plaintiff and whether the Court has jurisdiction, see United States ex

rel. General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir.

1995) (“The party seeking the exercise of jurisdiction in his favor must allege in his

pleading the facts essential to show jurisdiction.” (quotations omitted)), it is

       ORDERED that, on or before March 11, 2020, defendant State Farm Mutual

Automobile Insurance Company shall show cause why this case should not be

remanded to state court due to the Court’s lack of subject matter jurisdiction.


       DATED March 3, 2020.

                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                                 3
